Citation Nr: 0308607	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
upper respiratory infection, to include treatment therefor.

2.  Entitlement to service connection for the residuals of an 
upper respiratory infection as secondary to exposure to 
asbestos.

3.  Entitlement to service connection for the residuals of an 
upper respiratory infection as secondary to service in the 
Persian Gulf theatre of operations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

In January 2003, a Board hearing was held in Oakland, 
California, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.

REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the appellant 
filed her notice of disagreement, the RO issued a statement 
of the case (SOC) in February 2000 and a supplemental 
statement of the case (SSOC) in August 2002.  A review of the 
SOC and SSOC does not reveal a complete reference to the 
VCAA.  Moreover, a review of the SOC and SSOC does not reveal 
that the veteran was notified of the evidence she needed to 
supply and what VA would do in order to assist her with her 
claim.  Additionally, there is no VCAA letter in the claims 
folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to her claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

As the case must be remanded for the foregoing reason, the 
veteran should undergo a pulmonary examination by the VA in 
order to determine whether she now has a pulmonary disability 
and whether it is related to her military service.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2002) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In this 
instance, the veteran has claimed that she has a lung 
disorder and that it is related to the treatment she received 
while she was in the service or it is related to asbestos 
exposure or it is related to her service in the Persian Gulf 
theatre of operations.  Because a physician has not commented 
specifically on these contentions, the claim is also remanded 
for the purpose of obtaining additional medical information 
that would provide answers to the veteran's contentions.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  The 
RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from her to substantiate her claim.  
The appellant should also be informed that the 
RO will assist her in obtaining identified 
evidence, should she require such assistance.  

2.  The veteran has indicated that she served 
in the US Navy aboard the USN L. Y. Spear (AS 
36), a submarine tender, which has since been 
decommissioned.  The RO should contact the 
service department and ask whether the service 
department can determine, based on its 
personnel and engineering records, if the 
veteran was billeted and worked in an area on 
the USN L. Y. Spear where she would have been 
exposed to asbestos.  All obtained information 
should be included in the record.

3.  The RO should arrange for the veteran to be 
evaluated by an appropriate pulmonary 
specialist to determine the current nature and 
extent of any pulmonary disability that may be 
present.  The specialist should determine 
whether the veteran has benign pleural plaques, 
asbestos related pleural effusions, or 
mesothelioma, in addition to the clinical 
condition known as asbestosis.  [This condition 
is an interstitial lung disease manifested by a 
reticular-nodular pattern on chest radiograph, 
restrictive pulmonary function tests, and dry 
rales noted on chest physical examination].  
All indicated special studies, to include 
radiologic films, blood gas tests, pulmonary 
function studies, should be accomplished, if 
not medically contraindicated, and the examiner 
should set forth reasoning underlying the final 
diagnoses.  With regards to the pulmonary 
function test, the RO should request that the 
examiner interpret the data obtained from the 
evidence, including making a determination as 
to whether the veteran suffers from obstructive 
lung disease or restrictive lung disease or 
both.

The report of examination should contain a 
detailed account of all lung pathology found 
present.  In the course of the examination the 
specialist should take a detailed history of 
the veteran and any lung disability from which 
she claims she has suffered therefrom.  After 
examining the veteran and reviewing the claims 
folder, the examiner should express an opinion, 
based on the information provided, as to the 
correct pulmonary diagnoses.

If the veteran is found to have a pulmonary 
condition, the examiner should express an 
opinion as to its etiology, specifically, 
whether it is causally related to the veteran's 
military service.  In discussing whether any 
found disability is related to the veteran's 
military service, the examiner should opine 
whether any found disability is related to 
asbestos exposure or related to treatment she 
may have received while in the military or 
etiologically linked to her time spent in the 
Persian Gulf theatre of operations.  The claims 
folder and this Remand are to be made available 
to the examiner for review prior to the 
examination.

4.  The RO should arrange for the veteran to 
have several chest radiographs made.  A 
designated "B reader" radiologist should then 
read these radiographs.  A "B reader" 
radiologist is one certified by examination to 
read and grade asbestos films.  If the 
radiologist determines that a high resolution 
computed tomographic examination of the chest 
is necessary in order to verify the diagnosis, 
this should be accomplished.  All test results 
and findings should be included in the claims 
folder, along with a detailed analysis of those 
results and findings.  The claims folder and 
this Remand should be reviewed prior to any 
testing, and said review should be noted in the 
record.

5.  The RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed to 
the report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test reports, 
special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and she should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



